El Juez Asociado Su. FkaNoo Soto,
emitió la opinión del tribunal.
Dos son las acciones que se ejercitan en la demanda del presente caso,, en apelación ante esta corte. Por la primera se solicita la reivindicación de determinada finca rústica, y por la segunda, se pide la declaración de nulidad del título de los demandados, fundándose diclia acción en vicios de procedimiento, alegándose para ello que en el pleito seguido ante la sección 2a. de la Corte de Distrito de San Juan por el Banco de Puerto Rico contra Solá e Hijos, Solá Argue-lles y Co. y la Sucesión de Modesto y Celestino Solá, se expidió por el Secretario de dicha corte al márshal de la misma una.orden de ejecución de la sentencia dictada a favor del demandante y cuyo mandamiento fue endosado al márshal de la Corte de Distrito de Humacao, quien ac-tuando bajo tal delegación subastó la finca que es objeto de la primera causa de acción, adjudicándola al demandado Francisco Robledo siendo poco después traspasada en venta a Manuel Castro, otro de los demandados. Este último alegó desconocer en absoluto todas las circunstancias ale-gadas sobre el título de adquisición de la finca descrita en la demanda por parte de Francisco Robledo, alegando a su vez este demandado que la demandante es uno de los com-ponentes de la Sucesión de Modesto Solá y que al adquirir en la división de bienes de su causante la finca' objeto de este pleito, lo hizo con la obligación de pagar una deuda al Banco Comercial de Puerto Rico, y no habiéndolo veri-ficado, dicho Banco reclamó el pago de la deuda, embar-gando la finca que fué subastada y adjudicada a dicho de-mandado. Se alegó además la ratificación de la venta judicial por la demandante, quien asimismo no compareció en el pleito en el cual tuvo lugar la subasta para solicitar la nulidad del embargo y la venta de la finca. Se estableció también que la acción había prescrito.
■ Visto el pleito en sus méritos, la corte inferior declaró *806sin lugar la demanda y no conforme la demandante inter-puso esta apelación, señalando en su alegato la comisión de dos errores por la corte,inferior, a saber:
“1. El tribunal sentenciador cometió error de derecho al estimar que los vicios procesales acusados por la demandante en el procedi-miento judicial en que tuvieron lugar la subasta y la adjudicación del inmueble objeto de demanda no producen la inexistencia de tal adjudicación sino solamente la nulidad de ella y que tal nulidad so-lamente puede ser invocada contra las partes en el litigio y ejer-citada mediante ataque directo en el pleito en que tuvo lugar.
. “2. La Corte de Distrito de Humacao cometió error de dere-cho al no condenar a Francisco Robledo, una vez establecida la anterior doctrina, a rendir cuenta a la demandante del producido de la subasta y pagarle la cantidad que a favor de dicha demandante resultare de tal rendición de cuenta, de acuerdo todo ello con la propia declaración de Francisco Robledo, uno de los demandados en este caso.”
Con relación al primer error señalado diremos que los hechos esenciales de la demanda no se discuten. Se ad-mite y así resulta de la prueba que la finca reclamada per-tenecía a la demandante, a quien se le adjudicó en la parti-ción de bienes de su padre Modesto Solá para pagar su legítima y además para que ella pagara ciertas deudas, en-tre las cuales se encontraba la del Banco Comercial de Puerto Eico. Esta institución reclamó su deuda y en la ejecución de la sentencia que fué dictada a su favor por la Corte de Distrito de San Juan, Sección Segunda la orden de ejecución fué espedida al márshal de dicha corte y luego endosada por éste al márshal de la Corte de Distrito de Humacao, en cuyo distrito judicial radicaba la finca, proce-diendo este último funcionario a la subasta del inmueble el cual fué adjudicado al' demandado Francisco Eobledo.
La cuestión legal así planteada es determinar si el he-cho de haber sido endosada la orden de ejecución del márshal de San Juan al márshal de Humacao radic'ando en este último distrito judicial la finca objeto del remate, puede *807afectar el título de los demandados como consecuencia de la adjudicación de que fué objeto la finca al demandada Robledo, haciendo dicho título inexistente o sin valor legal alguno.
La corte inferior a este respecto dice en su opinión:
"Bajo la ley común (common laiv) se sostuvo la nulidad abso-luta. Los estados en un principio sostuvieron esa doctrina, contra la cual comenzaron a formularse serias impugnaciones, dándose lu-gar a una gran oposición entre las decisiones de los distintos esta-dos, y aún oposiciones extraordinarias en algunos de ellos. Pero la doctrina moderna, de aceptación general basada en preceptos-semejantes a los de nuestro código de aplicarse una interpretación liberal así a las alegaciones como a los mandamientos no jurisdiccio-nales, se ha decidido en el sentido de que la irregularidad en la dirección del mandamiento de ejecución no anula la orden de ejecu-ción, sino que la hace anulable y por tanto la petición ha de for-mularse mediante ataque directo, en el procedimiento en que fué expedida y sólo surte efectos en contra de las partes más no en contra, el adquirente en la subasta que no fué parte en los procedi-mientos. ’ ’
Los principios enumerados por la corte inferior suavi-zando las regias rígidas de la ley común se refieren a defec-tos o meras irregularidades contenidas en el mandamiento, en su expedición o en los procedimientos para su ejecución.. 23 C. J. 756.
Estos defectos son meros errores clericales como cuando se omite el nombre de "El Pueblo” o el nombre del marshal a quien va dirigido, (3 Estee 662) o los defectos están con-tenidos en el diligenciamiento por el márshal del manda-miento (return).
La mejor manera de comprender lo que se entiende por tales irregularidades podemos verlo más claramente en el caso de Blood v. Light, 38 Cal. 654, que dice:
"Es la política de la ley 'sostener las ventas judiciales cuando son atacadas colateralmente, de ahí que se procure, en tanto sea posible, obtener compradores a riesgo, aunque siempre sin perjuicio de otras *808personas.- Tal actitud es beneficiosa tanto para los acreedores como para los deudores, los cuales serían igualmente perjudicados por una regla cuya tendencia fuera la inseguridad de los títulos obtenidos en esta forma. No es obstáculo a esta política el exigir que el com-prador asuma el riesgo de la autoridad del funcionario para vender, pues ésta puede ser determinada fácilmente mediante un examen de la sentencia y orden de ejecución bajo las cuales está actuando; pero no así al exigirle que averigüe y determine si el funcionario ha entregado una copia del mandamiento al ocupante del terreno; o, no habiendo tal ocupante, que ha fijado una copia en alguna parte de la propiedad, y radicado otra copia, con una descripción del terreno, en la oficina del registrador del condado, en los casos en que el terreno aparece en el registro del condado a nombre del demandado ejecutado ; o, cuando aparece en el registro a nombre de alguna otra persona, que ha entregado a tal persona, o su agente, rxna copia del mandamiento con una notificación de que el terreno (describiéndolo) y cualquier título que el demandado tenga a él han sido objeto de incautación en virtud del mandamiento, y que ha archivado una copia del mandamiento y de la notificación en la oficina del registrador del condado, y entregado otra copia al ocupante del terreno,- o, no habiendo tal ocupante, que ha. fijado una copia en lugar conspicuo en el terreno; que el deudor por sen-tencia no tiene bienes muebles; que el terreno ha sido puesto en venta en parcelas apropiadas, o que se está vendiendo de acuerdo con instrucciones del deudor por sentencia, o que la venta ha sido anunciada de acuerdo con la ley, pues exigir esto casi equivaldría a hacer prohibitivas las ventas judiciales y tendería grandemente al sacrificio del terreno, en perjuicio de todos los interesados. Lle-vada por estas consideraciones, en ninguna parte ha dispuesto la Legislatura que la validez del título de un comprador dependerá de la .forma en que el funcionario ha cumplido con su deber; pero por el contrario, y sin limitación ni condición alguna al efecto, ha dispuesto que ‘al venderse una propiedad inmueble el com-prador queda subrogado en lugar del deudor por sentencia y ad-quiere todo su derecho, título, interés y acción respecto de la pro-piedad.’ (Artículo 299.) La cuestión dé si el funcionario ha cum-plido o no con su deber e's una entre él y las partes intex*esadas en el mandamiento, y el comprador no puede ser perjudicado por la negligencia o (tescuído de aquél.”
Y el artículo 245 del Código de Enjuiciamiento Civil, que *809está tomado sustancialmente del 687 del de California, lite-ralmente dice:
“Art. 245. — Cuando la orden de ejecución fuere contra la pro-piedad del deudor declarado tal por la sentencia, podrá librarse al marshal de cualquier distrito de la isla. Cuando ordenare la en-trega de propiedad real o personal, deberá librarse al marshal del distrito en que radicare la propiedad, o parte de ella. Las órde-nes de ejecución podrán ser libradas al mismo tiempo para dife-rentes distritos.”
El texto de este artículo es claro en sus términos. No es como sostiene el apelado que no hay nada previsto en la ley de enjuiciamiento civil que determine a cuál márshal hay que expedir la orden de ejecución para el cumplimiento de la sentencia. El artículo establece como regia que la orden de ejecución puede librarse al márshal de cualquier distrito de la isla, pero la regia está limitada cuando se trate dé la entrega de propiedad real o personal que deberá librarse al márshal del distrito en que radicare la propie-dad.
En el caso que nos ocupa la orden de ejecución fué dirigida al márshal de la Corte de Distrito de San Juan, donde se había dictado sentencia, pero como la propiedad que ha-bía de subastarse radicaba en el distrito de Humacao, y su autoridad para vender propiedades solamente se ex-tiende o es coextensiva con el límite territorial de su dis-trito, dicho márshal creyó que cumplía el estatuto endosando la orden al márshal de Humacao. Sin embargo, el endoso de la orden de ejecución no daba autoridad alguna al márshal de la Corte de Distrito de Humacao. El márshal de San Juan no tenía autoridad para ello y no puede considerarse su actuación como mera irregularidad o error anulable úni--camente por ataque directo en el mismo pleito y entre las mismas partes. En realidad no hubo orden de ejecución que fuera dirigida al márshal de Humacao, y la venta de la propiedad, aunque radicada en su propio distrito, fué *810nula y no amiable, sin eficacia ni valor legal alguno en virtud de lo dispuesto en el artículo 245 arriba citado y la jurisprudencia que fiemos encontrado por ser de estricta aplicación a este caso.
‘ ‘ Como regla. general un alguacil o marshal no tiene autoridad alguna para cumplir una orden de ejecución que está dirigida a al-gún otro alguacil o marshal, y como consecuencia lógica si de he-cho actúa en virtud de tal orden la venta es nula y él un invasor (trespasser.)
“Dentro del propósito de la ley el funcionario que verifica una venta en virtud de orden de ejecución ejerce las funciones de un agente y, bajo la política general de la ley en este respecto, se presume que toda persona que con él trata conoce la capacidad en que1 está actuando. En virtud de esta teoría es que las cortes han de-clarado nulas las ventas hechas por un funcionario no investido-con autoridad.”

Kleber’s Void Judicial and Execution Sales, 277.

“Pero si el mandamiento es nulo, o el secretario no tenía dere-cho a expedirlo, o el funcionario a quien se dirige o entrega no tiene autoridad para ejecutar, como cuando el mandamiento no se dirige o le ordena que ejecute, el comprador no adquiere ningún tí-tulo. Se ha resuelto que un comprador no adquiere título alguno a la propiedad vendida de acuerdo con un mandamiento que es 'de-fectuoso por su faz porque no cumple con las prescripciones del es-tatuto.” 23 C. J. 757.
La corte inferior, así como el apelado, citan los casos de Trías et al. v. Rossy, 27 D. P. R. 44; Bennet v. Hernández, 22 D. P. R. 350; y Maldonado v. Preston, 22 D. P. R. 659; el primero para darle cierta semejanza con el pre-sente caso, y los otros para distinguirlos de éste y sostener que no tienen aplicación al mismo. Pero es de observar que el caso de Trías v. Rossy nada resolvió en cuanto al endoso que se fiizo del mandamiento de embargo de un mársfial a otro; y en los demás casos si bien no son idén-ticos, ellos se rigen por el principio general de que se tra-taba de defectos jurisdiccionales que envuelven la nulidad o inexistencia de las actuaciones realizadas por el mársfial. *811Y en esto es que estriba especialmente que el remedio del que se crea perjudicado puede dirigirlo mediante ataque co-lateral como ocurre en este pleito.
“Como regla general una sentencia u otro procedimiento judicial es nula colateralmente sólo cuando, al tiempo de efectuarse el procedimiento, existía una falta de jurisdicción sobre la materia ob-jeto de la acción, o sobre la persona del demandado, y tal defecto inherente resulta claro de un examen de los autos, o cuando el tribunal en que se verificaron los procedimientos no estaba legal-mente. constituido. Si uno o más de tales defectos radicales vicia los autos, entonces la sentencia, orden o decreto, y todos los dere-chos y títulos que en ellos descansen son absolutas nulidades, sin que importe si el comprador lo fué o no a título oneroso y si éste o el poseedor tenían o no aviso. Ni tampoco es cosa que. tenga la más ligera importancia que los procedimientos se llevaran a cabo en una corte d.e la más alta dignidad en la comunidad, pues tales procedi-mientos están tan desprovistos de eficacia legal como si hubieran te-nido lugar en la corte más baja dentro de la ley, y son coram non judice y nulos.” Klebfer’s, supra, página 379.
El ataque directo entre las mismas partes y en el mismo pleito tiene lugar cuando se trata de un mero error o irre-gularidad en los procedimientos de la clase que se enumera, por ejemplo, en el caso de Blood v. Light, supra. Esos errores son los que pueden Corregirse por ataque directo entre las mismas partes y en el mismo pleito, y si no se ac-túa de tal modo un comprador de buena fe no podrá ser perjudicado en un pleito separado. Esta es la doctrina en que funda la corte inferior su sentencia; pero no siendo este el caso y sí tratándose de vicios por falta de jurisdic-ción o inexistencia en los procedimientos de ejecución, la venta como Consecuencia de los mismos es enteramente nula y el comprador no adquiere título alguno a la propiedad vendida.
“El principio general que ha de inferirse de todas las autorida-des es que el título de un comprador que no tiene culpa no puede ser perjudicado en ley o equidad por acreditarse un mero error o *812irregularidad en los procedimientos. Los errores e irregularidades deben ser corregidos por un procedimiento directo. Si no se co-rrigen así no pueden utilizarse a manera de ataque colateral contra ol título del comprador. Freeman sobre Ejecuciones, sección 339. Pero cuando la corte no adquiere jurisdicción de las partes por no haber sido notificadas o emplazadas legalmente, se ha resuelto que la escritura del marshal es enteramente nula: Hewitt v. Weatherby, 57 Mo. 276.” 15 Am. Dec. 91, 92.
Podemos inferir además de la doctrina que precede, que un comprador inocente no tiene que preocuparse ni inqui-rir sobre los meros errores de procedimiento, pero es su deber investigar la capacidad o poder en virtud del o de la cual el marshal ej'erce su autoridad, y cerciorarse de su fa-cultad jurisdiccional para verificar una venta, y para esto bastaría al comprador una inspección de la sentencia y de la orden de ejecución. Blood v. Light, supra.
‘ ‘ Como regla general el mandamiento no confiere autoridad alguna a ningún otro funcionario que no sea aquel a quien está dirigido.
“Tan estrictamente se aplica esta regla que exige que el manda-miento sea ejecutado por el funcionario a quien va dirigido, que una venta en virtud de mandamiento hecha por otro que no sea el propio funcionario a quien está dirigido, sino por uno a quien pu-diera estar dirigido, carece en absoluto de validez.” Kleber’s supra, página 276.
■ Por otro lado, el demandado Sobledo aparte de sostener la legalidad del endoso de la orden de ejecución, sostiene además las defensas, de la ratificación de la venta judicial por la demandada, y la prescripción de la acción fundán-dose en el artículo 1268 del Código Civil. Las dos cuestio-nes fueron tratadas en la opinión de la corte inferior y re-chazadas. La corte no estimó suficiente las' declaraciones del demandado y testigos, no dándoles entera credibilidad, en cuanto a las manifestaciones atribuidas a la demandante para ratificar la venta judicial, y de la prueba, no encon-tramos nada en contrario a esa conclusión.
Respecto a la prescripción no existe razón legal en que *813fundarla. La base esencial en que descansan las premisas que se lian sentado para declarar nula la venta judicial, liace inaplicable la disposición del artículo 1268 supra, por-que partiendo de lá inexistencia de la orden de ejecución, no tenemos elementos que den apariencia a la existencia de un contrato y la virtualidad del contrato de venta judicial que-daba supeditada a la validez o no de la orden de ejecución, y en este punto tiene aplicación la doctrina sentada por esta Corte Suprema en el caso de Oliver et al. v. Oliver, 23 D. P. R. 181, que declara:
“El término de prescripción de cuatro años que se lija para las acciones de nulidad es aplicable únicamente a los contratos en que concurren los requisitos que expresa el artículo 1228 del Código Civil. ’ ’
Quedaba por resolver, la cuestión relativa a los frutos que en cantidad de $20,000 reclama la demandante de los demandados, pero un examen de la prueba aportada en este particular, no es bastante para determinar fijamente una estimación juiciosa de los frutos percibidos, y aunque ade-más pudiéramos apreciarlos, no es este el caso en que la reivindicación lleva como secuela la indemnización de fru-tos. Los demandados fueron compradores inocentes y si en esta acción un ataque colateral les ba hecho estéril su compra y trastorna- sus negocios, la contingencia de una ope-ración equivocada no' les lleva a las más fatales consecuen-cias y en su buena fe la ley por otro lado les proteje en cuanto a los frutos, por lo que no quedan obligados a su de-volución, de acuerdo con lo que dispone el artículo 453 del Código Civil.
Por las razones expuestas la sentencia de la corte inferior debe revocarse.

Revocada la sentencia a-pelada, sin costas.

Jueces concurrentes: Sres. Presidente del Toro y Aso-, ciados Wolf, Aldrey y Hutchison.